Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on April 7th, 2022 has been received and entered.

Claims 1-20 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHEPPARD (U.S. Patent No. 7,092,279).
Regarding claim 12 of the present Application, SHEPPARD discloses in Figure 6 “A memory cell [134] comprising:
a first pass gate transistor (not number) connected to a first bit line [bc01] (column 11, line 57), the first bit line [bc01] being shared with a first adjacent memory cell [132] in a same row as the memory cell;
a second pass gate transistor (not numbered) connected to a second bit line [bt12] (column 11, line 60), the second bit line [bt12] being shared with a second adjacent memory cell [136] in the same row as the memory cell [134], and on an opposite side from the first adjacent memory cell [132];
a first word line [wlO] (column 12, line 9) extending through the memory cell [134] and connecting to the first pass gate transistor and the second pass gate transistor; and
a second word line [wlE] (column 12, line 10) extending through the memory cell and connecting to the first adjacent memory cell [132] and the second adjacent memory cell [136]”.

Regarding claim 13 of the present application, SHEPPARD shows in Figure 6 “each memory cell [132, 134, 136] within a row of memory cells, only one of the first word line [wlO] or the second word line [wlE] is connected to that cell.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over SHEPPARD (U.S. Patent No. 7,092,279) in view of MANIPATRUNI et al. (U.S. Patent Application No. 2022/0037337) or LIN et al. (2010/0246152).
Regarding claims 1, 7 of the present application, SHEPPARD discloses in Figure 6 “A circuit comprising:
a plurality of memory cells [132, 134, 136. 138, 140, 142] (column 14, lines 53-54);
a first bit line [bt12] connected to a first column [146] of memory cells [134, 140] of the plurality of memory cells, wherein the first bit line [bt12] is shared with a second column [148] of memory cells adjacent to the first column [146] of memory cells [134, 140] (column 11, lines 6061); and
a second bit line [bc01] connected to the first column [146] of memory cells [134, 140], wherein the second bit line [bc01] is shared with a third column [144] of memory cells 132, 138] adjacent to the first column [146] of memory cells [134, 140] opposite the second column [148] of memory cells [136, 142] (column11, lines 56-57);
SHEPPARD does not disclose the at least one power line; and wherein at least one of the first bit line, the second bit line, or the at least one power line is disposed on a backside of a substrate.
MANIPATRUNI et al. discloses in Figure 2A conductive line [212] such as a bit line is formed on the backside of a substrate [202] (paragraph [0028]).
LIN et al. discloses in Figure 29E a ground connection [88a] and a power interconnection [88b] can be provided at the backside [1a] of substrate [10].
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide the memory device of SHEPPARD the bit line or the power supply line on the backside of the substrate as MANIPATRUNI et al. and LIN et al. discloses.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to form the bit line or the power supply line on the backside of the substrate to reduce the noise between the signal lines and to reduce the overall dimension of the memory device.

Regarding claims 2-3 of the present application, SHEPPARD discloses in Figure 6 the SRAM array includes two word  lines [wlO] and [wlE] passing through each row of cells, and each of the two word lines [wlO], [wlE] (column 12, lines 9-10) connecting to alternating cells within each row in a stagger manner.

Regarding claim 18-19 of the present application, SHEPPARD discloses in Figure 6 “Since the interconnection of the word-lines to the pass-gates in each bit-cell is along every other column, and since the addressing circuitry (not shown) never activates both of the ODD and EVEN word-lines and columns simultaneously, then each of the interconnected bit-lines never has to serve both adjacent columns of bit-cells at the same instant in time. Therefore, the address decoding circuitry for the bit-lines (not shown) can interpret the bit-line data states according to which of the ODD or EVEN word-lines has been asserted so as to accurately address every single bit-cell in the memory array.” (column 12, lines 10-19).
SHEPPARD discloses the address decoding circuitry (not shown) never activates both the ODD and EVEN word lines and columns simultaneously, then each of the interconnected bit-lines never has to serve both adjacent columns of bit-cells at the same instant time.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time effective filing date of the present application to provide the memory device of SHEPPARD with the address decoding circuitry that would apply first and second signals to first and second bit lines of a column, respectively, and a third/fourth signals to one of the two word lines to select a first memory cell, and to select another memory cell adjacent to the first memory cell.

Regarding claim 6 of the present application, it would have been obvious to a person of ordinary skill in the art at the time the effective date of the present application to provide the first and second bit lines on the frontside of the substrate since forming the bit lines on the frontside of the substrate is conventional in the art. 

Claims 4-5, 8-11, 14-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YAMAMOTO et al is cited to show memory device having shared bit lines.  RAMESH et al. is cited to show memory device having shared power line between two adjacent columns.  KIM et al., HSU et al., SU et al. and WANG et al. are cited to show memory devices having bit line or power line formed on backside of substrate.

  REMARKS
Applicant’s arguments, see pages 6-7 of the REMARKS, filed on April 7th, 2022, with respect to the rejection(s) 35 U.S.C. 102(a)(1) of claim(s) 1 under HU (U.S. Patent Application Publication No. 2015/0109847) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SHEPPARD, MANIPATRUNI et al. and LIN et al.  SHEPPARD discloses a memory device with shared bit lines, MANIPATRUNI et al. and LIN et al. disclose memory device having bit line and power line formed in backside of the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827